DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 34 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: non-elected method claims.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 34 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Status
This office action is in response to the amendment and comments submitted 6/7/2022.
Claims 1-10 and 12 have been amended. Support for claims 1-10 and 12 is found in figures 1A-1C of the instant specification.
Claims 14 and 15 have been cancelled.
Claims 13 and 16-28 previously withdrawn
Claims 29-33 have been added; support for the claim 29 is found in [0007], [0016] and figure 1A,  support for the claim 30 is found in figure 1A, support for the claim 31 is found in [0021], and support for the claim 32 and 33 is found in [0027] of the instant specification.
Claims 1-13, and 16-34 are currently pending.
Claims 1-12 and 29-33 being examined on their merits.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-10 and 29 -33  are rejected under 35 U.S.C. 103 as being unpatentable over Bones et al. (US5279908A), in view of lacovangelo et al. (US 20080145749 Al) and in further view of Liu et al. (US20180269463A1). 
	As to claim 1, Bones discloses a battery (electrochemical cell 10, [Abstract]) comprising: a battery case (cylindrical housing 12, [Abstract]); a first electrode having a first electrical polarity within the battery case; a second electrode having a second electrical polarity within the battery case, wherein the first and second electrical polarities are different (One of the electrode compartments contains active anode material, the other containing active cathode material [Abstract]. Where the anode, serves as a first electrode and cathode, serves as the second electrode, with differing polarities.); a separator configured to electrically insulate the first electrode from the second electrode and; (a solid electrolyte separator tube 24 located concentrically therein, dividing the housing into an electrode compartment in the tube and an electrode compartment outside the tube [Abstract]),
	Bones discloses a battery but does not explicitly disclose separator configured to electrically insulate the anode (first electrode) from the battery case. 
	In the same field of endeavor Iacovangelo discloses a battery (electrochemical cell [Abstract]) and further teaches, the housing could include an insulating barrier between the anodic material (first electrode) and the housing [0052]. 
	The housing material is not limited by oxidation potential when the housing inner surface is lined with an insulating barrier layer [0052].
	In the same field of endeavor Liu, discloses a battery [Abstract] and further teaches, ... , where separator materials can be the same materials as the above-mentioned electrically insulating materials (ceramic) [0042]. 
	In battery cell 200, insulator or separator sheet 210 can protect battery cell 200 from an environment outside the battery, anode sheet 220 can act as an anode, cathode sheet 240 can act as a cathode, and separator sheet 230 can provide some protection from a circuit being formed between anode sheet 220 and cathode sheet 240 while allowing ion flow within battery cell 200. [0044].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bones to incorporate the insulator /separator of Iacovangelo to decrease oxidation potential of the housing inner surface.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bones to incorporate the separator materials of Liu to protect the battery from the environment and prevent short circuiting of the battery.

	Bones discloses a battery but is silent on the battery being terminally connected to a load.
	Iacovangelo discloses a battery further teaches and first and second terminal connections connected with respective ones of the first and second electrodes, and wherein the first and second terminal connections are configured to conduct electrons between the first and second electrodes via a load which is external of the battery case. (The voltage between the terminals of the battery is oscillated between approximately 2 volts and 3.2 volts upon cycling. No increase in cell resistance is observed [0080]). To cycle the voltage on the battery and measure no increase in cell resistance would require a load to be present between the terminals. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bones to incorporate the test of lacovangelo to determine the cell resistance of the battery.

	As to claims 2 and 3, modified Bones discloses first electrode defines a first volume and the second electrode is within the first volume defined by the first electrode (The annular space between the tube 24 and the housing wall 14 is shown containing anode material 54 (first electrode) [C3L50-53, Fig. 2] and the space 56 between the tube 24 and envelope 36, and the radial spaces 58 between the coils of the envelope 36, are filled with cathode material (second electrode).) and the anode surrounds the cathode [Fig. 2].

    PNG
    media_image1.png
    566
    827
    media_image1.png
    Greyscale

(Bones, figure 2 annotated)
	As to claim 7, Bones discloses the first electrode comprises a plurality of different structures within the battery case ( electrode holder 36, 74, containing active electrode material 54 [Abstract, Figs. 3, 4, and 5]) and the second electrode is within different volumes defined by the different structures of the first electrode (The holder may be an anode (first electrode) holder containing active anode material which is liquid at the cell operating temperature, the inner electrode compartment being a cathode (second electrode) compartment containing active cathode material [Cl L22-28, Figs. 3,4, 5]).

    PNG
    media_image2.png
    529
    376
    media_image2.png
    Greyscale

(Bones, figure 3, 4, and 5 illustrating a plurality of different structures)
	As to claim 8, Bones discloses second electrode comprises pores to receive the electrolyte (The cathode (second electrode) comprising a solid electronically conductive porous matrix [Cl L49-50]).
	As to claim 9, Bones discloses the second electrode comprises at least one aperture which receives the electrolyte (A single common feedthrough 38 can then be provided, as shown in FIG. 4, into one end of the central space surrounding the axis 76 [0033]).
	As to claim 10, modified Bones discloses the separator encapsulates the first electrode (The annular space between the tube 24 (separator) and the housing wall 14 is shown containing molten sodium anode (first electrode) material 54 [C3L50-55, Fig. 1] ). Where separator 24 completely encapsulates the anode (first electrode) material 54 on an interior wall, (see Fig. 1) and the insulator / separator of Iacovangelo would cover the surface of the housing wall 14.

    PNG
    media_image3.png
    895
    710
    media_image3.png
    Greyscale

(Bones, figure 1 modified and annotated for illustration)

	As to claim 29, Bones discloses a first electrode is an anode and the second electrode is a cathode [Abstract].

	As to claim 30, Bones discloses the first electrode is an annular ring, see… annular space between the tube 24 and the housing wall 14 is shown containing molten sodium anode material 54,[C3L50-52, figure 2]

	As to claim 32,the rejection of claim 7 is incorporated, Bones discloses a plurality of separate structures, separator tube (24), steel mesh (42), [C3L33-35] and feedthrough (38) [C3L20-25]. 
	As to claim 33, Bones discloses the second electrode is a powder, U.S. Pat. Nos. 4 722 875 and 4 797 333, teach that cathodes of this type can be made by initially charging a powder mixture into said spaces between the envelope 36 and tube 24 [C4L5-9].

Claims 4-6 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Bones et al.(US5279908A), in view of Iacovangelo et al. (US 20080145749 Al), in view of Liu et al. (US20180269463A1) and in further view of Liang et al. (US20150295241A1). 

	As to claim 4, and 31, Bones discloses a battery and further teaches, see …annular space between the tube 24 and the housing wall 14 is shown containing molten sodium anode material 54,[C3L50-52, figure 2],… cell 10 is shown with a woven sock 42 of steel mesh wicking material enclosing and in abutment with the outer surface of the separator tube 24 [C3L33-35, figure 1]  but is silent on the first electrode comprised of lithium. 

    PNG
    media_image4.png
    745
    809
    media_image4.png
    Greyscale

(Bones, figure 1 annotated)

	Liang discloses a battery and further teaches battery includes an anode (first electrode) comprising Li [Abstract]. 
	The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S._,_, 82 USPQ2d 1385, 1395 - 97 (2007) (see MPEP § 2143, B.). 

	As to claims 5 and 6, Bones discloses a battery but is silent on the second electrode comprising CFx or a carbon additive to increase electrical conductivity. 
	Liang discloses a battery and further teaches a cathode (second electrode) including CFx and a carbon compound (carbon black, [0007] to increase a battery's capacity utilization beyond the theoretical value [0010]). Cathode (second electrode) has excellent electronic conductivity from the Carbon Black [0031]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bones to incorporate the CFx and Carbon black of Liang to increase the battery's capacity beyond its theoretical value.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bones et al. (US5279908A), in view of Iacovangelo et al. (US 20080145749 Al), in view of Liu et al. (US20180269463A1) and in further view of Linder et al. (US 20180078775A1 ). 

	As to claims 11 and 12, Bones discloses a battery but is silent on the cathode contacting the battery case or the specific size of the battery as a microbattery. 
	Linder discloses a battery further teaches the battery case is electrically conductive and the second terminal connection and the second electrode contact the battery case (The conductive battery case 38 functions as the cathode (second electrode) terminal of the battery [0048]). 
	The disclosure is directed to implantable medical devices such as leadless stimulation devices that are configured to provide long battery life while minimizing device size [004]. Providing the battery of claim 1 within the case of Fig. 2 would be obvious to a person of ordinary skill in the arts to provide a leadless frame and provide for longer battery life. The size of the implantable medical devices would necessitate the battery to be a microbattery.
Response to Arguments
Applicant's arguments filed 6/7/2022 have been fully considered but they are not persuasive.
	a. 	Applicant argues Bones and Iacovangelo fails to disclose first or second electrodes. The office respectfully disagrees as Bones teaches two electrode compartments with associated anode and cathode materials. [Abstract], [C1L6-27]. Iacovangelo teaches formation of anode and cathodes [0046] and their use in the formation of a test cell with working electrodes [0074-0076].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BART HORNSBY
Examiner
Art Unit 1728



/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728